Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 3/25/2022 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 20 of copending Application No 16815126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘126 discloses a capacitor array comprising;
a plurality of solid electrolytic capacitor elements each of which has a first main surface and a second main surface facing each other in a thickness direction and includes an anode plate made of a valve action metal, a porous layer on at least one surface of the anode plate, a dielectric layer on a surface of the porous layer, and a cathode layer on a surface of the dielectric layer and including a solid electrolyte layer (C: 3, L: 1-8);
a first sealing layer in a sheet-like shape and completely covering the first main surface of each of the plurality of solid electrolytic capacitor elements (C:3, L: 9-10); and
a second sealing layer in a sheet-like shape and covering the second main surface of the plurality of solid electrolytic capacitor elements (C: 3, L: 11-12).
Regarding claim 2, ‘126 discloses a distance from a bottom surface of the second sealing layer to the anode plate of each of the solid electrolytic capacitor elements is uniform (C: 2, L: 1-3).
Regarding claim 5, ‘126 discloses a distance between anode plates of adjacent solid electrolytic capacitor elements of the plurality of solid electrolytic capacitor elements is 30 to 500 µm (C:4, L: 1-2).
Regarding claim 8, ‘126 discloses a composite electronic component comprising:
the capacitor array according to claim 1;
external electrodes outside the first sealing layer or the second sealing layer of the capacitor array and respectively electrically connected to the anode plate and the cathode layer of the capacitor array; and

Regarding claims 9 and 10, ‘126 discloses the claimed invention.  The limitations, “the electronic component is a passive element” and “the electronic component is an active element” are an intended use for the capacitor array.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 2007/0177336).
Regarding claim 1, Kuriyama discloses a capacitor array comprising;
a plurality of solid electrolytic capacitor elements each of which has a first main surface (top or bottom) and a second main surface (bottom or top) facing each other in a thickness direction and includes an anode plate (14) made of a valve action metal [0087], a porous layer (1) on at least one surface of the anode plate (14), a dielectric layer (13) on a surface of the porous layer (1), and a cathode layer (36) on a surface of the dielectric layer (13) and including a solid electrolyte layer [0111];
a first sealing layer (top or bottom– 51) in a sheet-like shape and completely covering the first main surface of each of the plurality of solid electrolytic capacitor elements; and
a second sealing layer (bottom or top – 51) in a sheet-like shape and covering the second main surface of the plurality of solid electrolytic capacitor elements.
Regarding claim 2, Kuriyama discloses a distance from a bottom surface of the second sealing layer (bottom – 51) to the anode plate (14) of each of the solid electrolytic capacitor elements is uniform (see fig. 8).
Regarding claim 3, Kuriyama discloses the second sealing layer (top) extends toward the first sealing layer (bottom) and into a gap between the anode plates (14) of adjacent solid electrolytic capacitor elements of the plurality of solid electrolytic capacitor elements (see fig. 8).
Regarding claim 8, Kuriyama discloses a composite electronic component [0002] comprising:

external electrodes (21, 31) outside the first sealing layer (51) or the second sealing layer (51) of the capacitor array and respectively electrically connected to the anode plate (14) and the cathode layer (36) of the capacitor array; and an electronic component electrically connected to the external electrodes (not illustrated).
Regarding claims 9-10, Kuriyama discloses the claimed invention.  When reading the preamble in the context of the entire claim, the recitation “the electronic component is a passive/active element” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2007/0177336) in view of Applicant’s admitted prior art (AAPA).
Regarding claim 5, Kuriyama disclosed the claimed invention except for a distance between the anode plates of adjacent solid electrolytic capacitor elements of the plurality of solid electrolytic capacitor elements is 30 µm to 500 µm.
AAPA discloses that it is known in the art to separate capacitors according to the need of a particular system (number of capacitors contained in a system / capacitance). 
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2007/0177336) in Pelcak et al. (US 2007/0211414).
Regarding claim 7, Kuriyama discloses the solid electrolytic capacitor elements are support by the first sealing or second sealing sheets. 
Kuriyama discloses the claimed invention except of a capacitor element the claimed invention except for a capacitor element being different in type from the solid electrolytic capacitor elements.
Pelcak et al. disclose a capacitor assembly (title) comprising solid electrolytic capacitor elements (2a, 2b) and a ceramic capacitor element (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the array of Kuriyama to include a ceramic capacitor element since such a modification would form an integrated capacitor array that has high capacitance, low ESR and low piezoelectric noise.

Allowable Subject Matter
Claim 4 is allowed.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor array comprising a plurality of element housing spaces provided about the first sealing layer (claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848